Citation Nr: 0324886	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  95-42 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1970 to November 
1971.

A May 1972 RO rating decision denied service connection for a 
back disability because the veteran failed to report for an 
examination.  The veteran was notified of this determination 
and he did not appeal.

In 1989, the veteran submitted an application to reopen the 
claim for service connection for a back disability.  A 
September 1989 RO decision denied service connection for a 
back disability because no evidence of such a condition was 
found.  The veteran was notified of this determination and 
submitted a notice of disagreement in October 1989.  The RO 
sent him a statement of the case in November 1989 on the 
issue of entitlement to service connection for a back 
condition, but he did not submit a substantive appeal to 
complete the appeal of this matter.

In December 1991, the veteran submitted an application to 
reopen the claim for service connection for a back 
disability.  A November 1992 RO rating decision determined 
that there was no new and material evidence to reopen this 
claim.  The veteran was notified of this determination in 
November 1992, and he did not appeal.

In 1994, the veteran submitted an application to reopen the 
claim for service connection for a back condition.  This 
appeal comes to the Board of Veterans' Appeals (Board) from 
February 1995 and later RO rating decisions that denied 
service connection for a back condition.


FINDINGS OF FACT

1.  By an unappealed November 1992 RO rating decision, it was 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for a back 
disorder.

2.  Evidence received subsequent to the November 1992 RO 
rating decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disability.



CONCLUSIONS OF LAW

1.  The unappealed November 1992 RO rating decision, 
determining that there was no new and material evidence to 
reopen the claim for service connection for a back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a back disability.  
38 U.S.C.A. § 5108 (West 2002); 3.156(a), effective prior to 
August 29, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist a claimant in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  The Board finds that 
all relevant evidence has been obtained with regard to the 
appellant's application to reopen a claim for service 
connection for a back condition, and that the requirements of 
the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.    However, 
neither do those provisions prohibit VA from providing some 
assistance to a claimant in the development of new and 
material evidence to reopen a previously denied claim.  
38 U.S.C.A. § 5103A(g) (West Supp. 2002).  The above-noted 
amended VA regulations provide for some assistance to a 
claimant in the development of evidence to reopen a 
previously finally denied claim, provided the claimant has 
submitted sufficient information to identify and locate the 
records.  38 C.F.R. § 3.159(c)(1), (2), and (3).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regard to an application 
to reopen a previously denied claim if VA has received "a 
complete or substantially complete application."  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This duty includes 
notifying a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  The Court held that VA should advise the 
claimant of the type of specific evidence that will help in 
reopening the claim, and obtaining records from the Social 
Security Administration when applicable.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claim for service connection for a back disorder 
is warranted provided such development would serve a useful 
purpose.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to his claim, that 
essentially notify the veteran of the evidence needed to 
prevail on the claim.  A review of the record shows he was 
provided with a medical examination in the processing of his 
application to reopen the claim for service connection for a 
back disorder to determine the nature and extent of his back 
disorder and to obtain an opinion as to the etiology of any 
such condition.  In March 2001 and March 2002 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  These letters notified him of the evidence he 
needed to submit and what evidence VA would try to obtain.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to him in the 
development of his application to reopen the claim for 
service connection for a back disorder.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The extensive record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill any VA duty 
to assist him in the development of the application to reopen 
the claim for service connection for a back disability.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The November 1992 RO rating decision determined that there 
was no new and material evidence to reopen a previously 
denied claim for service connection for a back disability.  
The veteran was notified of the decision and he did not 
appeal.  An unappealed decision is final with the exception 
that a claimant may later reopen the claim if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2003).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed November 1992 RO rating 
decision to permit reopening of the claim.  38 
C.F.R. 3.156(a) (2003); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence links the claimed 
disability to an incident of service).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1994.

The Board acts on behalf of the VA Secretary in making the 
ultimate decision on claims with the jurisdiction of VA.  
Consequently, it is proper for the Board to find no new and 
material evidence although the RO had found that there was 
such evidence.  Furthermore, the veteran's due process rights 
are not prejudiced by such action.  Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 2002).  In this case, the record 
does not show that the veteran engaged in combat with the 
enemy while in active service from July 1970 to November 
1971.

The evidence of record at the time of the November 1992 RO 
rating decision consisted of statements from the veteran to 
the effect that he had a back disability due to injury in 
service.  The evidence then of record also included VA and 
service medical records that revealed the veteran had been 
treated for back problems in service and that showed the 
presence of a low back disability many years after his 
separation from service.  The evidence did not link the 
veteran's low back disability first found long after service 
to an incident of service, including his back problems.

After the November 1992 RO rating decision, various evidence 
was received, including statements from the veteran to the 
effect that he has a back disability due to injury in 
service.  This evidence is similar to his statements of 
record in November 1992 and is not new.  38 C.F.R. 
§ 3.156(a).  Duplicate copies of service medical records were 
also received after November 1992.  This evidence is not new.  

VA medical reports of the veteran's treatment and evaluations 
for back problems in the mid to late 1990's were received 
after November 1992.  These reports are new.  These medical 
records show that the veteran has low back problems, but do 
not link these back problems to his low back problems in 
service.  In February 1999, he underwent a VA examination to 
determine the nature and extent of any back disability.  The 
report of this examination, including diagnostic and clinical 
testing, revealed an essentially normal lumbosacral spine.  
An addendum to the report of this examination dated in March 
1999 notes that the veteran's claims folder was reviewed by a 
medical doctor who noted that physical examination of the 
veteran, including X-rays of the cervical, thoracic, and 
lumbosacral spine, in addition to an MRI (magnetic resonance 
imaging) scan of the lumbosacral spine were all within normal 
limits.  The reviewer opined that it was not likely that 
there was any relationship between the veteran's current back 
injury and treatment while in service.  These reports are 
essentially cumulative of evidence of record in November 
1992, showing the presence of back problems many years after 
service, but that do not link those back problems to an 
incident of service, including back problems.  These reports 
also contain a medical opinion to the effect that the 
veteran's current back problems are not likely related to his 
back problems in service.  Hence, these medical reports are 
not new and material evidence because they are not of such 
significance that, alone or with the other evidence of 
record, they must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 
1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
back disability.  Hence, the November 1992 RO rating decision 
remains final.


ORDER

The application to reopen the claim for service connection 
for a back disability is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



